Case 2:20-cv-09555-RGK-E Document 13-4 Filed 11/16/20 Page 1 of 6 Page ID #:283




                                             EXHIBIT A
Case 2:20-cv-09555-RGK-E Document 13-4 Filed 11/16/20 Page 2 of 6 Page ID #:284




                                              EXHIBIT A
                                         CLAIMS PROCESS

 The Settlement Fund will be distributed to Settlement Class Members according to a tiered

 claims process. The Special Master will oversee the administration of disbursements from the

 Settlement Fund. The Parties will have no direct role in determining individual Awards and

 cannot challenge the Award to any Settlement Class Member.


                                                  Eligibility


 Statement of Class Membership. Settlement Class Members who can be pre-identified through

 UCLA’s records will receive a unique claimant identifier and will be notified that their

 membership in the Class has been established.1 An individual who has not been pre-identified

 must establish Class membership by filing a Statement of Class Membership attesting under

 penalty of perjury to facts demonstrating that she is a member of the Class. The Claims

 Administrator will set up a process for individuals to verify, including by use of the dedicated

 Settlement website and phone number, whether they are pre-identified as Settlement Class

 Members or whether their Statement of Class Membership has been accepted.


 Claim Form. Settlement Class Members who elect to apply for a Tier 2 or Tier 3 Award must

 fill out a Claim Form. The Parties will work in good faith to develop a claim form, but the

 Special Master may modify the Claim Form made available to Settlement Class Members,

 subject to approval of the Parties.




 1
  The UCLA records available for identifying Class Members cover the period from 2006 to June 28, 2018 at UCLA
 Medical Center; July 22, 2004 to January 21, 2010 at UCLA’s student health center; and February 1, 2014 to June
 28, 2018 at Dr. Heaps’s medical offices at 100 UCLA Medical Plaza.
Case 2:20-cv-09555-RGK-E Document 13-4 Filed 11/16/20 Page 3 of 6 Page ID #:285




                                    Procedures for Distribution


 Tier 1. Every Settlement Class Member (defined as any Class Member who does not opt out of

 the Settlement) is eligible for a Tier 1 Award of $2,500. No action is required on the part of a

 Settlement Class Member who has been pre-identified to receive a Tier 1 Award—no Claim

 Form is required. A Settlement Class Member who has not been pre-identified must submit a

 Statement of Class Membership to receive a Tier 1 Award.


 A Settlement Class Member who accepts a Tier 1 Award remains eligible to make a Tier 2 or

 Tier 3 Claim. The Tier 1 Award shall be counted against any further award, but under no

 circumstances will a Settlement Class Member be required to return a Tier 1 Award.


 Beginning not later than ten (10) days after the Effective Date, each Settlement Class Member

 who can be pre-identified through UCLA’s existing records, will be mailed a Tier 1 Award (in

 the form of a check for $2,500), representing an amount for damages for all claims advanced by

 the Settlement Class or that could have been advanced.


 Beginning not later than ten (10) days after the Effective Date, each Settlement Class Member

 who has completed and returned a qualifying Statement of Class Membership signed under

 penalty of perjury also will be mailed a Tier 1 Award (in the form of a check for $2,500),

 representing an amount for damages for all claims advanced by the Settlement Class or that

 could have been advanced.


 Tier 2. Each Settlement Class Member has the option to submit a Claim Form describing her

 experience with Heaps, the impact to her, and/or the damages she suffered. That Claim Form

 will be reviewed by the Special Master’s Team. The Special Master’s Team may contact the


                                                  2
Case 2:20-cv-09555-RGK-E Document 13-4 Filed 11/16/20 Page 4 of 6 Page ID #:286




 Claimant in writing about the information provided on the Claim Form and/or submit additional

 questions to the Claimant to be answered in writing. If the Panel determines that the Claim Form

 is credible, and that the conduct by Heaps falls outside the scope of accepted medical standards

 of care applicable during the relevant time, or is otherwise actionable, the Claimant shall receive

 an Award of $12,500, subject to Pro Rata Adjustments. If the Panel determines that the

 Claimant is not entitled to a Tier 2 Award, she will nonetheless receive a Tier 1 Award.


 Tier 3. Tier 3 is reserved for Settlement Class Members who want to provide further evidence

 (beyond the written Claim Form and written follow up questions or communications) of conduct

 by Heaps and its impact. In addition to the Claim Form describing her experience, the impact to

 her, and/or the damages she suffered, Settlement Class Members making a Tier 3 Claim will also

 have the opportunity to submit additional evidence of impact or damages, and will be

 interviewed by a member of the Special Master’s Team, regarding the Settlement Class

 Member’s experience and its impact on her. The interviewer will provide an assessment to the

 Panel. A Claimant may also provide other evidence of impact or damage to support her claim.

 Such additional evidence of impact or damage may include evidence of contemporaneous formal

 or informal complaints, medical expenses, or any other evidence submitted by the Claimant.

 Based on all information, the Panel will determine whether the Claim Form is credible, the

 conduct described falls outside the scope of accepted medical standards of care applicable during

 the relevant time, or is otherwise actionable, and based on an assessment of the emotional

 distress and/or bodily injury to the Claimant, the Panel will recommend an Award of no less than

 $12,500 and no more than $250,000, subject to Pro Rata Adjustments, except for Claimants who

 the Panel determines meet the criteria for a Supplemental Award. If the Panel determines the

 Claimant is not entitled to a Tier 2 or Tier 3 Award, she will nonetheless receive a Tier 1 Award.


                                                  3
Case 2:20-cv-09555-RGK-E Document 13-4 Filed 11/16/20 Page 5 of 6 Page ID #:287




 Supplemental Award. Five Million Dollars ($5,000,000) of the Settlement Fund will be set

 aside for Supplemental Awards. Based on the Panel’s consideration of the evidence submitted

 by a Tier 3 Claimant (including the Claim Form, interview conducted by a member of the

 Special Master’s team, and any other evidence provided), the Panel’s assessment of the

 Claimant’s emotional distress and/or bodily injury, the Panel’s assessment of the Claimant’s

 credibility, and whether the conduct described fell outside the scope of accepted medical

 standards of care applicable during the relevant time or was otherwise actionable, the Panel may

 recommend in its discretion that a Supplemental Award be awarded in extraordinary cases and

 when the Panel determines that additional compensation is necessary to adequately compensate

 the Claimant who is otherwise eligible to receive the maximum Tier 3 Award. The Panel may

 recommend a Supplemental Award of any amount for an individual eligible to receive a

 maximum Tier 3 Award so long as the total amount of all Supplemental Awards does not exceed

 $5,000,000. The Panel may recommend Supplemental Awards that total up to $5,000,000, but

 the Panel is not required to exhaust the total amount set aside for Supplemental Awards, and any

 remaining amounts will be applied to Pro Rata Adjustments, described below.


                                      Pro Rata Adjustments


 After the Panel determines all Tier 2, Tier 3, and Supplemental Awards pursuant to the

 procedures described above, the Claims Administrator will calculate the sum of all Awards and

 compare that sum to the balance of the Settlement Fund at that time.


        (a) If the sum of the Awards is less than the balance in the Settlement Fund, the Claims

        Administrator will calculate and apply the Pro Rata Increase to all Tier 2 and Tier 3

        Awards. The Pro Rata Increase will be calculated to increase all Tier 2 and Tier 3 Awards


                                                 4
Case 2:20-cv-09555-RGK-E Document 13-4 Filed 11/16/20 Page 6 of 6 Page ID #:288




       by the same percentage until the total sum of all Awards equals the balance of the

       Settlement Fund, or until all Tier 2 and Tier 3 Awards have been increased by 50%,

       whichever comes first. If all Tier 2 and Tier 3 Awards have been increased by 50% and

       the Settlement Fund is not exhausted, the Claims Administrator will distribute the

       balance equally among all Settlement Class Members, unless the balance would result in

       distributions of less than $100 to each of those individuals, in which case the remaining

       balance shall be applied to increase the distributions to Tier 2 and Tier 3 Claimants.


       (b) If the total sum of the Awards exceeds the total amount in the Settlement Fund, the

       Claims Administrator will calculate and apply the Pro Rata Reduction to all Tier 2 and

       Tier 3 Awards. The Pro Rata Reduction will be calculated to reduce all Tier 2 and Tier 3

       Awards by the same percentage until the total sum of all Awards equals the Settlement

       Fund. Under no circumstances are Tier 1 Awards subject to a Pro Rata Reduction.




                                                5
